SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2007 Commission File No. 0-52631 GREEN ENERGY HOLDING CORP. (Exact Name of Small Business Issuer as specified in its charter) Nevada 52-2404983 (State or other jurisdiction (IRS Employer File Number) of incorporation) 9600 East Arapahoe Road Suite Englewood, Colorado (Address of principal executive offices)(zip code) (303) 790-8503 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] As of November 1, 2007, registrant had outstanding 1,106,109 shares of the registrant's common stock. The aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as and the aggregate market value of such shares held by non-affiliates of the registrant (based upon the closing bid price of such shares as listed on the OTC Bulletin Board on November 1, 2007) was approximately $62,000. Transitional Small Business Disclosure Format (check one):Yes [ ] No [X] FORM 10-QSB GREEN ENERGY HOLDING CORP. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended September 30, 2007 Consolidated Balance Sheet(Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Item 2. Management's Discussion and Analysis and Plan of Operation 10 Item 3. Controls and Procedures 23 PART IIOTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Changes in Securities 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to GREEN ENERGY HOLDING CORP. and its subsidiary. ITEM 1.FINANCIAL STATEMENTS GREEN ENERGY HOLDING CORP. FINANCIAL STATEMENTS (Unaudited) Quarter Ended September 30, - 3 - GREEN ENERGY HOLDING CORP. (A Development Stage Company) BALANCE SHEET (Unaudited) Sept. 30, 2007 ASSETS Current assets Cash $ 2,259 Total current assets 2,259 Fixed assets 1,120 Less accumulated depreciation (676 ) 444 Total Assets $ 2,703 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ 52,098 Related party payables 89,300 Notes payable - related party 13,000 Notes payable 15,000 Total current liabilties 169,398 Total Liabilities 169,398 Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; none issued and outstanding - Common stock, $.001 par value; 50,000,000 shares authorized; 1,106,109 shares issued and outstanding 1,106 Additional paid in capital 575,636 Deficit accumulated during the development stage (743,437 ) Total Stockholders' Equity (166,695 ) Total Liabilities and Stockholders' Equity $ 2,703 The accompanying notes are an integral part of the financial statements. - 4 - GREEN ENERGY HOLDING CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Oct. 14, 2003 (Inception of Three Months Three Months Dev. Stage) Ended Ended Through Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2007 Revenue $ - $ - $ 10,000 Operating expenses: Depreciation 56 56 676 Research and development 307 General and administrative 62,159 13,241 734,556 Write-offs 10,621 62,215 13,297 746,160 Income (loss) from operations (62,215 ) (13,297 ) (736,160 ) Other income (expense): Interest income 621 Interest expense (628 ) (609 ) (7,898 ) (628 ) (609 ) (7,277 ) Income (loss) before provision for income taxes (62,843 ) (13,906 ) (743,437 ) Provision for income tax - - - Net income (loss) $ (62,843 ) $ (13,906 ) $ (743,437 ) Net income (loss) per share (Basic and fully diluted) $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 5,558,702 1,106,109 The accompanying notes are an integral part of the financial statements. - 5 - GREEN ENERGY HOLDING CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Oct. 14, 2003 (Inception of Three Months Three Months Dev. Stage) Ended Ended Through Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2007 Cash Flows From Operating Activities: Net income (loss) $ (62,843 ) $ (13,906 ) $ (743,437 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation 56 56 676 Accrued payables (922 ) 7,768 93,124 Receivables (621 ) Related party payables (2,474 ) 6,600 48,274 Write-offs 10,621 Compensatory debt issuance 15,000 Compensatory stock issuances 13,501 14,351 Net cash provided by (used for) operating activities (52,682 ) 518 (562,012 ) Cash Flows From Investing Activities: Fixed assets (1,120 ) Loans (10,000 ) Net cash provided by (used for) investing activities - - (11,120 ) (Continued On Following Page) The accompanying notes are an integral part of the financial statements. - 6 - GREEN ENERGY HOLDING CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Three Months Three Months Dev. Stage) Ended Ended Through Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2007 Cash Flows From Financing Activities: Notes payable related party - borrowings 60,000 Notes payable related party - payments (47,000 ) Sales of common stock 42,500 552,391 Option issuance 10,000 Net cash provided by (used for) financing activities 42,500 - 575,391 Net Increase (Decrease) In Cash (10,182 ) 518 2,259 Cash At The Beginning Of The Period 25,435 1,741 - Cash At The End Of The Period $ 15,253 $ 2,259 $ 2,259 Schedule Of Non-Cash Investing And Financing Activities In 2006 the Company issued 500,000 shares of common stock for assets recorded at $0. In 2007 the Company issued a note payable for $15,000 in exchange for the cancellation of 100,000 common stock options. Supplemental Disclosure Cash paid for interest $ 208 $ 161 $ 1,978 Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of the financial statements. - 7 - GREEN ENERGY HOLDING CORP. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Green Energy Holding Corp. (the “Company”), was incorporated in the State of Nevada on November 30, 2006 as a successor corporation to Green Energy Corp. which was incorporated in the State of Colorado on October 14, 2003. Green Energy Corp. acquired Green Energy Holding Corp. on December 18, 2006. The Company is a holding corporation currently exploring various opportunities in the energy area. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Cash and cash equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. Accounts receivable The Company reviews accounts receivable periodically for collectability and establishes an allowance for doubtful accounts and records bad debt expense when deemed necessary. At September 30, 2007 the Company had no balance in its allowance for doubtful accounts. Property and equipment Property and equipment are recorded at cost and depreciated under accelerated methods over each item's estimated useful life, which is five years for vehicles, computers and other items. Revenue recognition Revenue is recognized on an accrual basis after services have been performed under contract terms, the event price to the client is fixed or determinable, and collectibility is reasonably assured. Standard contract policy calls for partial payment up front with balance due upon receipt of final billing. - 8 - GREEN ENERGY HOLDING CORP. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income tax The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109 (“SFAS 109”). Under SFAS 109 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Net income (loss) per share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's preferred stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents and accrued payables, as reported in the accompanying balance sheet, approximates fair value. - 9 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-QSB. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates", variations of such words, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements.
